DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

In the amendment filed on 27 January 2021 the following has occurred: amendments to claims 1-2, 9-19, and 24. 
Claims 1-21 and 23-24 are currently pending and have been examined.

Notice to Applicant
In light of [0127] of the specification, the similarity in claim 12 will be interpreted to mean the count of rescue inhaler usage events.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the current claims 1 and 25 of U.S. Application No. 15/724,968 in view of Su et al. (US20160314256A1) and further in view of Vink et al. (Gender differences in asthma development and remission during transition through puberty: The TRacking Adolescents’ Individual Lives Survey (TRAILS) study). Although the claims at issue are not identical, they are not patentably distinct from each other because recite substantially similar limitations.

This is a provisional nonstatutory double patenting rejection because the patenably indistinct claims have not in fact been patented. 


Claims 1 and 24 recite substantially similar limitations to claims 1 and 25 of U.S. Application No. 15/724,968. The subject matter of the present application amounts to claims which are narrower in scope. The substantially similar limitations of claims 1 and 24 in the instant application pertain to receiving usage events from a client device or attachment that is associated with a rescue inhaler unit or even from the rescue inhaler unit itself. Claims 1 and 24 also recite the substantially similar limitations of the history of rescue inhaler usage events being inputted into a relative risk function to determine claim 7 is an obvious variant of claim 15 of U.S. Application No. 15/724,968 for reciting a similar list of air pollutant parameters. Dependent claim 8 is also an obvious variant of claim 16 of U.S. Application No. 15/724,968 for reciting a similar list of weather parameters.  The remaining dependent claims in the present application also recite substantially similar limitations to U.S. Application No. 15/724,968, such as presentation of a notification to the patient, incorporation of a threshold, and obtaining and determining usage data periodically.



Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. US9550031B2 in view of Su et al. (US20160314256A1) and further in view of Vink et al. (Gender differences in asthma development and remission during transition through puberty: The TRacking Adolescents’ Individual Lives Survey (TRAILS) study). Although the claims at issue are not identical, they are not patentably distinct from each other because recite substantially similar limitations.

This is a nonstatutory double patenting rejection because the patenably indistinct claims have in fact been patented. 


Claims 1 and 24 recite substantially similar limitations to claims 1 and 11 of U.S. Patent No. US9550031B2. The subject matter of the present application amounts to claims which are narrower in scope. The substantially similar limitations of claims 1 and 24 in the instant application pertain to an inhaler medicament dispensing device and providing an electronic notification. The preceding limitations in regards to the dispensing device and electronic notification are understood to be an obvious variant of the encounter information in claims 1 and 11 of U.S. Patent No. US9550031B2. The difference between the present application and U.S. Patent No. US9550031B2 is that the present application discloses utilizing feature vectors encoded with a count of claim 5 is an obvious variant of claim 17 of U.S. Patent No. US9550031B2 for narrowly reciting usage patterns. Dependent claim 7 is an obvious variant of claims 9 and 25 of U.S. Patent No. US9550031B2 for narrowly reciting a list of weather and pollutant parameters. The remaining dependent claims in the present application also recite substantially similar limitations to U.S. Patent No. US9550031B2, such as using demographic data and determining compliance/adherence.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
claims 1-23) and article of manufacture (claim 24) which recite steps of accessing from a server a plurality of feature vectors encoded with patient data, a value for each of the one or more environmental triggers describing whether a trigger condition was met, whether a trigger condition for the environmental trigger was present when the rescue inhaler usage event detected, a device sensor  configured to monitor usage of the rescue inhaler unit to disperse medication, inputting the plurality of feature vectors into a function trained to categorize the plurality of feature vectors into a first and second subset of feature vectors, determine a relative risk score for the trigger condition, determine a sensitivity of the patient to the trigger condition, and generate a notification describing the sensitivity of the patient to the trigger condition and suggestions for preventing rescue inhaler usage events . 
These steps of identifying asthma triggers, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity and mathematical relationships & calculations but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from managing personal behavior of the user in preventing rescue inhaler usage events and reciting mathematical relationships & calculations through the use of a function to determine the relative risk score and sensitivity.  For example, but for the language describing steps as performed of using a server to access a plurality of feature vectors, everything else in the context of this claim encompasses human activity and mathematical relationships & calculations.  If a claim limitation, under its broadest reasonable interpretation, covers 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-23, reciting particular aspects of how asthma triggers may be identified to change the behavior of a patient).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of inputting the plurality of feature vectors into a function trained, for each trigger condition amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0023] to [0176], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of categorizing a first subset of feature vectors where the trigger condition is present and a second subset where the trigger condition is not present amounts to selecting a particular data source or type of data to be manipulated, which amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims 2-23 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 10 and 13-22, additional limitations which amount to invoking computers as a tool to perform the abstract idea and claims 2-9, 11-12 and 23, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as generate, for presentation to the patient, a notification describing the sensitivity of the patient, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); determining the sensitivity and the relative risk score, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); each feature vector encoded with a count of rescue inhaler usage events, e.g., electronic Alice Corp., MPEP 2106.05(d)(II)(iii); accessing, from a server, a plurality of feature vectors encoded with patient data for the patient, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations inconsistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, 17, 19-20, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US20160314256A1) in view of Vink et al. (Gender differences in asthma development and remission during transition through puberty: The TRacking Adolescents’ Individual Lives Survey (TRAILS) study).
Regarding claim 1, Su discloses accessing, from a server, a plurality of feature vectors encoded with patient data for the patient ([0143] “The model module 134 retrieves 1315 input data related to the user location from the database server 140. The model module 134 accesses 1320 a respiratory disease risk model for estimating individual rescue medication use. The 
each feature vector of the plurality of feature vectors encoded when a
rescue inhaler usage event is detected with values for one or more environmental triggers wherein: a value for each of the one or more environmental triggers describes whether a trigger condition for the environmental trigger was present when the rescue usage event was detected ([0104] “Xi is an environmental predictor, which is a numeric representation of the input data…..Further, the values of Xi may be relative values (e.g., RR, IQR, CI, etc.) or raw values. An example environmental predictor vector Xi with relative values is below:

[Tree Pollen] = [0.21] 
[Grass Pollen] = [0.45] 
[Mold Pollen] = [0.66]


where the values for each type of pollen are presented as rate ratios (relative values) as opposed to pollen counts (raw values).” [0123] “Outputs from one or more of the submodels may be combined by model modules 134 to convert those submodel estimates and predictors into more easily interpreted actionable information (herein referred to as “model estimates” for clarity) by patients, family members, healthcare providers, and other interested parties.”)

Note: Each of the environmental trigger values predict/describe whether a trigger condition was/will be present for a rescue usage event. 

the rescue inhaler usage event is detected by a medicament device sensor removably attached to rescue inhaler unit and configured to monitor usage of the rescue inhaler unit to dispense medication to the patient in response to the rescue inhaler usage event ([0020] “As will be explained below, medication events are detected by a sensor 120 associated with the medicament device 160 and the user's client device 100, ….” [0032] “Generally, a sensor 120 is a physical device that monitors the usage of the medicament dispenser 160. The sensor 120 is either removably attachable to the medicament dispenser without impeding the operation of the medication dispenser, or the sensor 120 is an integrated component that is a native part of the medicament dispenser 160 as made available by its manufacturer.”)
inputting the plurality of feature vectors encoded with patient data for the patient into a function trained, for each trigger condition ([0106] “Training the model includes determining the coefficients β0 and β1 by fitting the function of Equation 2 to historical data, for example by maximizing a likelihood function.” [0107] “The estimate may be made for an individual patient or user based on input data regarding that user.…. For input data types that are spatially resolved, a single mean statistic averaged from all the locations of medicament device use each day is used.” [0109] “Another type 

log(E(Y i))=β0+β1 *X 1i+β2 *X 2i+β3 *X 3i+log(A i)+εi  (Equation 3)



Note: While [0106] describes training the β0 and β1 for Equation 2, the same training can also be implemented for Equation 3 since it also contains β0 and β1.
and determine, for the patient, a relative risk score for the trigger condition based on a count of feature vectors in the first subset relative to a count of feature vectors in the second subset for each trigger condition ([0133] “For each geographic unit, the submodel module 132 determines 910 a usage estimate E(Y) using Equation 3 from section V.B.2. The model module 134 determines 915 a respiratory disease risk score based on each usage estimate. The respiratory disease risk score may be a raw output of a submodel, a function of one or more submodel outputs (e.g., a linear combination).”)


Note: Equation 3 has at least two feature vectors which are X 1i and X 2i that represent the trigger condition where the subscript 1 corresponds to the first subset and the subscript 2 corresponds to the second subset. The count of the first feature vector changes relative to the count of the second feature vector based on the ith day. See [0110] of Su.
determine a sensitivity of the patient to the trigger condition based on the relative risk score for the trigger condition ([0140] “The model module 134 determines 1225 person-level information about environmental sensitivities based on the analysis data. In one embodiment, the person-level information about environmental sensitivities identifies which input data types are particularly influential on respiratory disease risk for the individual.”)
generate, for presentation to the patient, a notification describing the sensitivity of the patient to the trigger condition and suggestions for preventing rescue inhaler usage events when the trigger condition is
satisfied ([0142] “In one embodiment, the model module 134 generates specific estimates about when an individual might use their rescue medication, experience exacerbation, or have a healthcare utilization event in the future due to a combination of individual data and surroundings data. Example individual data used by this model includes adherence in the past week or month, current respiratory disease control, and individual characteristics. Example surroundings data includes predicted weather and 



Sue does not explicitly disclose however Vink teaches to: categorize the plurality of feature vectors into a first subset of feature vectors where the trigger condition is present and a second subset where the trigger condition is not present ([pg. 500, col. 2] “A total of 2,230 adolescents with a mean age of 11.1 (SD, 0.6) years was included (51% female subjects, Table I).” Also, see Table 1 which discloses the grouping of female patients (trigger condition present) and male patients (trigger condition not present) into two subsets.)

Therefore, it would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method where two subsets are created which represent the presence or absence of the trigger condition. The motivation for the combination of prior art elements is to 
Regarding claim 2, Su discloses at periodic intervals, ([0136] “In one embodiment, the database server 140 has a regional input data set containing data for the region, and the request includes one or more changes to the regional input data set for different time periods.”)
determining, for the patient, a relative risk score for the trigger condition based on feature vectors encoded with patient data recorded during each interval; …. the relative risk score…. ([0137] “The model module 134 determines 1115 a respiratory disease risk score based on each usage estimate. The respiratory disease risk score may be a raw output of a submodel, a function of one or more submodel outputs (e.g., a linear combination). [0142] “Example individual data used by this model includes adherence in the past week or month, current respiratory disease control, and individual characteristics.”)
and identifying the patient as sensitive to the corresponding trigger ([0114] “Thus, estimates can be generated based on Yij regarding a patient's risk of an respiratory disease or medicament device usage event in the near future.”)

Note: this risk identification is similar to [0156] of the present application which discloses Fig. 10 illustrating a sensitivity assessment for a trigger where, for example, values on either extreme may be designated as indicative of a high risk.


Su does not explicitly disclose however Vink teaches inputting….into a sensitivity scoring function ([pg. 501, col. 2] “A sensitivity analysis in which male subjects with a total score of 4 to 5 and a 3-point response and male subjects with a total score of 6 to 8 and a 4-point response were recoded into midpubertal and late pubertal classifications...”)

Note: The universal equation for sensitivity is simple percentage formula where sensitivity = (true positive/(true positive + false negative)).

Therefore, it would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method where a risk score is inputted into a sensitivity scoring function. The motivation for the combination of prior art elements is to assess gender differences between asthmatic patients (See Vink, Introduction). 
Regarding claim 3, Su discloses wherein patient data for the patient further comprises demographic information comprising one or more of the following: an age of the patient; a gender of the patient; a medication type taken by the patient; and a dosage for the medication type ([0043] “The patient profile is a set of data that characterizes a 
Regarding claim 4, Su discloses wherein patient data for the patient further comprises demographic information comprising one or more of the following: an adherence metric for the patient, wherein the adherence metric compares a frequency per day with which the patient uses a controller medication to a frequency with which the patient is instructed to take the controller medication ([0046] “Other types of analyses include daily/weekly adherence trends, adherence changes over time, adherence comparisons to other relevant populations (e.g., all patients, patients on a particular rescue medication or controller medication or combination thereof, identification of triggers (spatial, temporal, environmental), rescue use trends over time, and rescue use comparisons to other relevant populations.”)
Regarding claim 5, Su discloses wherein the patient data for the
patient further comprises demographic information comprising one or more of the following: a behavior of the patient over a first month of using the rescue inhaler unit, the behavior describing the count of rescue inhaler usage events occurring over time period and a frequency of the at which rescue usage events occurred during the time period ([0093] “…other health behaviors, perceived triggers and symptoms medicament start date, end date and active days the participant is recording their device use medicament device use.”)
Regarding claim 6, Su discloses wherein an environmental trigger describes a threshold indicating one or more of the following: a presence of a measurable quantity indicative of increased usage of the rescue medication; and an absence of a measurable quantity indicative of increased decreased usage of the rescue medication ([0100] “The Association columns provide the direction of association with inhaler usage, where a positive association indicates that a higher measured input value is correlated with increased inhaler use, and a negative association indicates that a higher measure input value is correlated with decreased inhaler use.”)
Regarding claim 7, Su discloses wherein the measurable quantity includes one or more of the following: at least one air pollutant condition, comprising: ozone molecules (O3); nitrogen dioxide molecules (NO2); sulfur dioxide molecules (SO2); particulate matter, 2.5 micrometers or less (PM2.5); particulate matter, 10 micrometer or less (PM10); and air quality index (AQI) ([0081] “Air quality data may be received ≦2.5 μm (PM2.5) and ≦10 μm (PM10). Air Quality Index (AQI) data is received from available monitoring stations. AQI is an index of daily ambient concentrations of up to five criteria air pollutants (i.e., O3, PM, Carbon Monoxide, SO2 and NO2).”)
Regarding claim 8, Su discloses wherein a measurable quantity includes one or more of the following: at least one weather condition, comprising: temperature; humidity; wind speed; station pressure; and visibility ([0054] “The regional data includes information about the current weather conditions for the time and place of the rescue event such as temperature, humidity, air quality index.”)
Regarding claim 17, Su discloses for each environmental trigger of the one or more environmental triggers, identifying a set of binary conditions each representing a range of possible values for the environmental trigger ([0080] “e.g., volatile, stable Method of pesticide application ground or aerial application Tree Canopy Closure Percentage Normalized Difference Between −1 and 1, no unit Vegetation Index (NDVI) Greenness NDVI duration Between −1 and 1, no unit NDVI amplitude Between −1 and 1, no unit NDVI end of season Between −1 and 1, no unit NDVI max Between −1 and 1, no unit NDVI start of season Between −1 and 
for each feature vector of the plurality of feature vectors encoded with patient data for the patient, assigning a label to each trigger value identifying which binary condition of the set of binary conditions is satisfied by the trigger value ([0148] “For example, a condition A or B is satisfied by any one of the following: A is true (or present) and B is false (or not present), A is false (or not present) and B is true (or present), and both A and B are true (or present).”)

Note: the labels are true/false.
Regarding claim 19, Su discloses comparing the relative risk score for the trigger condition to a confidence interval using a lookup table ([0078] “CI is a range of values defined such that that there is a specified probability that the value of a parameter lies within it. For example, the submodel training module 505 may determine rate ratios in interquartile range increments and corresponding 95% confidence intervals to identify the degree of impact of various types of input data from databases 137 and 138 introduced above on medicament device use.”)
determining that the patient is sensitive to the trigger condition based on the comparison ([0139] “In one embodiment, the model module 134 generates person-level information about environmental sensitivities. The model generates personalized insights generated about environmental 
Regarding claim 20, Su discloses wherein the sensitivity of the patient to the trigger condition is based on a combination of two or more trigger conditions ([0139] “In one embodiment, the model module 134 generates person-level information about environmental sensitivities. The model generates personalized insights generated about environmental conditions in which a user has used their rescue medications or experienced exacerbations or healthcare utilization.” [0080] “Fixed site saturation monitoring (gaseous pollutants NO, NO2, NOx, CO, SO2, O3 and particles PM1, PM2.5, PM10 and pollen).”)
Regarding claim 23, Su discloses wherein the notification describing the sensitivity of the patient to the trigger condition comprises one or more of the following: the environmental trigger; the trigger condition for the environmental trigger; and a recommendation regarding how to prevent future rescue inhaler usage events based on the environmental trigger ([Claim 1] “sending a respiratory disease risk notification to the computing device including the recommended action and the expected respiratory disease risk.” [0049] “Additionally, some notifications (regardless of type) may be triggered not in response to a particular event that has occurred to the patient, but in response to one of the underlying factors of an analysis performed by the server 130 changing. For example, if weather conditions indicate that an increase in air pollution is occurring or is imminent, this may 
Regarding claim 24, Su discloses a non-transitory computer readable storage medium comprising computer program instructions that when executed by a computer processor cause the processor ([0060] “The storage device 230 is any non-transitory computer-readable storage medium, such as a hard drive, compact disk read-only memory (CD-ROM), DVD, or a solid-state memory device. The memory 215 holds instructions and data used by the processor 205.”)
access, from a server, a plurality of feature vectors encoded with patient data for the patient ([0143] “The model module 134 retrieves 1315 input data related to the user location from the database server 140. The model module 134 accesses 1320 a respiratory disease risk model for estimating individual rescue medication use. The respiratory disease risk model may use one or more of the submodels described in Section V.B. above.”)
each feature vector of the plurality of feature vectors encoded when a
rescue inhaler usage event is detected with values for one or more environmental triggers wherein: a value for each of the one or more environmental triggers describes whether a trigger condition for the environmental trigger was present when the rescue usage event was detected ([0104] “Xi is an environmental predictor, which is a numeric representation of the input data…..Further, the values of Xi may be relative values (e.g., RR, IQR, CI, etc.) or raw values. An example environmental predictor vector Xi with relative values is below:

[Tree Pollen] = [0.21] 
[Grass Pollen] = [0.45] 
[Mold Pollen] = [0.66]


where the values for each type of pollen are presented as rate ratios (relative values) as opposed to pollen counts (raw values).” [0123] “Outputs from one or more of the submodels may be combined by model modules 134 to convert those submodel estimates and predictors into more easily interpreted actionable information (herein referred to as “model estimates” for clarity) by patients, family members, healthcare providers, and other interested parties.”)

Note: Each of the environmental trigger values predict/describe whether a trigger condition was/will be met for a rescue usage event. 

the rescue inhaler usage event is detected by a medicament device sensor removably attached to rescue inhaler unit and configured to monitor usage of the rescue inhaler unit to dispense medication to the patient in response to the rescue inhaler usage event ([0020] “As will be explained below, medication events are detected by a sensor 120 associated with the medicament device 160 and the user's client device 100, which in turn reports to the application server 130, which in turn can initiate a process to generate risk notifications which are provided to the user through the client device 110.” [0032] “The sensor 120 is either removably attachable to the medicament dispenser without impeding the operation of the medication dispenser, or the sensor 120 is an integrated component that is a native part of the medicament dispenser 160 as made available by its manufacturer.”)
input the plurality of feature vectors encoded with patient data for the patient into a function trained, for each trigger condition ([0106] “Training the model includes determining the coefficients β0 and β1 by fitting the function of Equation 2 to historical data, for example by maximizing a likelihood function.” [0107] “The estimate may be made for an individual patient or user based on input data regarding that user.…. For input data types that are spatially resolved, a single mean statistic averaged from all the locations of medicament device use each day is used.” [0109] “Another type of submodel may use an adjusted zero-truncated negative binomial logistic regression to generate event estimates that better reflect the varying impact of different types of input data on those estimates. The adjusted models include multiple 

log(E(Y i))=β0+β1 *X 1i+β2 *X 2i+β3 *X 3i+log(A i)+εi  (Equation 3)



Note: While [0106] describes training the β0 and β1 for Equation 2, the same training can also be implemented for Equation 3 since it also contains β0 and β1.
and determine, for the patient, a relative risk score for the trigger condition based on a count of feature vectors in the first subset relative to a count of feature vectors in the second subset for each trigger condition ([0133] “For each geographic unit, the submodel module 132 determines 910 a usage estimate E(Y) using Equation 3 from section V.B.2. The model module 134 determines 915 a respiratory disease risk score based on each usage estimate. The respiratory disease risk score may be a raw output of a submodel, a function of one or more submodel outputs (e.g., a linear combination).”)


Note: Equation 3 has at least two feature vectors which are X 1i and X 2i that represent the trigger condition where the subscript 1 corresponds to the first subset and the subscript 2 corresponds to the second subset. The count of the first feature vector changes relative to the count of the second feature vector based on the ith day. See [0110] of Su.
determine sensitivity of the patient to the trigger condition based on the
relative risk score for the trigger condition ([0140] “The model module 134 determines 1225 person-level information about environmental sensitivities based on the analysis data. In one embodiment, the person-level information about environmental sensitivities identifies which input data types are particularly influential on respiratory disease risk for the individual.”)
generate, for presentation to the patient, a notification describing the
sensitivity of the patient to the trigger condition and suggestions for
preventing rescue inhaler usage events when the trigger condition is
satisfied ([0142] “In one embodiment, the model module 134 generates specific estimates about when an individual might use their rescue medication, experience exacerbation, or have a healthcare utilization event in the future due to a combination of individual data and surroundings data. Example individual data used by this model includes adherence in the past week or month, current respiratory disease control, and individual characteristics. Example surroundings data includes predicted weather and air pollution levels in the following 1-7 days. These estimates may be presented as a notification or graphical representation in the mobile app and 



Sue does not explicitly disclose however Vink teaches to: categorize the plurality of feature vectors into a first subset of feature vectors where the trigger condition is present and a second subset where the trigger condition is not present ([pg. 500, col. 2] “A total of 2,230 adolescents with a mean age of 11.1 (SD, 0.6) years was included (51% female subjects, Table I).” Also, see Table 1 which discloses the grouping of female patients (trigger condition present) and male patients (trigger condition not present) into two subsets.)

Therefore, it would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method where two subsets are created which represent the presence or absence of the trigger condition. The motivation for the combination of prior art elements is to assess gender differences between asthmatic patients (See Vink, Introduction). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US20160314256A1) in view of Vink et al. (Gender differences in asthma development and remission during transition through puberty: The TRacking Adolescents’ Individual Lives Survey (TRAILS) study), and further in view of Tracy et al. (US9550031B2).
Regarding claim 9, Su discloses a plurality of periods of data during which each …..of the plurality of secondary patients used a client device ([0045] “….rescue and controller medication event patterns, and so on. This data may be further subdivided according to any type of data stored in the patient profiles, such as by geographic area (e.g., neighborhood, city) over by time period (e.g., weekly, monthly, yearly).”)
an attachment associated with a rescue inhaler unit, or the rescue inhaler unit  ([0032] “The sensor 120 is either removably attachable to the medicament dispenser without impeding the operation of the medication dispenser, or the sensor 120 is an integrated component that is a native part of the medicament dispenser 160 as made available by its manufacturer.”)
data for each period of the plurality of periods comprising a set of environmental triggers and a value of each environmental trigger ([0104] (“An example environmental predictor vector Xi with relative values is below:

[Tree Pollen] = [0.21] 
[Grass Pollen] = [0.45] 


where the values for each type of pollen are presented as rate ratios (relative values) as opposed to pollen counts (raw values).”)
and a history of rescue inhaler usage events for …. ([0096] “…such as historical medicament device usage events or other historical individual data and historical surroundings data.”)

Su in view of Vink does not explicitly disclose however Tracy teaches wherein the plurality of feature vectors encoded with patient data for the patient are further encoded with additional data recorded over the time period comprising: demographic information for a plurality of secondary patients; ([Col. 14 lines 51-53] “Accordingly, the system can deliver regular reports of usage patterns for specific demographic groups or areas, over time.”)
…secondary patient… ([Col. 16 lines 65-67] “a plurality of accumulated usage events including the previously transmitted usage event and a usage event transmitted by a device associated with a second user.”)

Therefore, it would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method where demographic data is determined for a plurality of secondary patients and where the feature vectors utilize data for each secondary patient. The .

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US20160314256A1) in view of Vink et al. (Gender differences in asthma development and remission during transition through puberty: The TRacking Adolescents’ Individual Lives Survey (TRAILS) study), and further in view of Tsai et al. (Development and Validation of a Risk-Adjustment Tool in Acute Asthma).
Regarding claim 10, Su discloses …environmental triggers… ([0080] “…gaseous pollutants NO, NO2, NOx, CO, SO2, O3 and particles PM1, PM2.5, PM10 and pollen”)

Su in view of Vink does not explicitly disclose however Tsai teaches assigning a first weight to values of….. encoded for the patient; - 73 -assigning a second weight to values of……encoded or each secondary patient of the plurality; and inputting the first and second weights into the function to determine the relative risk score
([pg. 1705] “This method uses the validated beta coefficients as weights and applies them to individual patient data to obtain expected probabilities (p) of admission:

    PNG
    media_image1.png
    50
    611
    media_image1.png
    Greyscale

risk-adjusted admission rates for each hospital are calculated by dividing the hospital’s actual admission rates by its expected value and then multiplying that by the hospital-wide average.” Also, see Table 2.)

Therefore, it would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method where a first weight and second weight are assigned to the primary user and plurality of secondary users. The motivation for the combination of prior art elements is to identify outliers for quality improvement purposes (See Tsai, Abstract).
Regarding claim 11, Su discloses encoded in the plurality of feature vectors encoded with patient data for the patient ([0103] “where E(Yi) is the expected number of medicament device use events at the ith day in the future.” [0113] “The various β terms are the submodel coefficient vectors.”)


Su in view of Vink does not explicitly disclose however Tsai wherein the first weight is correlated with a count of rescue inhaler usage events for the patient ([pg. 1708, Table 1] Table 1 discloses a coefficient of 0.24 for each severe patient within the MARC Deviation Cohort which is correlated with a count inhaler usage (β-agonist treatments) of 2 representing 5 breaths/minute.)

Therefore, it would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method where the first weight are correlated with each patient. The motivation for the combination of prior art elements is to identify outliers for quality improvement purposes (See Tsai, Abstract).
Regarding claim 12, Su in view of Vink does not explicitly disclose however Tsai teaches wherein the second weights are correlated with a similarity of secondary patients to the patient ([pg. 1708, Table 1] Table 1 discloses a coefficient of 0.10 for each mild patient, 0.18 for each moderate patient, and 0.13 for each severe patient within the NEDSS Validation Cohort which is correlated with a count inhaler usage (β-agonist treatments) of 1 representing 5 breaths/minute.)

Therefore, it would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method where secondary weights are correlated with each secondary patient. The motivation for the combination of prior art elements is to identify outliers for quality improvement purposes (See Tsai, Abstract).
Regarding claim 13, Su discloses ….based on count of rescue inhaler usage events encoded in the plurality of feature vectors encoded with patient data for the patient ([0143] “The model module 134 retrieves 1315 input data related to the user location from the database server 140. The 
inputting the first and second weights into the function to determine the relative risk score for the patient ([0133] “For each geographic unit, the submodel module 132 determines 910 a usage estimate E(Y) using Equation 3 from section V.B.2. The model module 134 determines 915 a respiratory disease risk score based on each usage estimate. The respiratory disease risk score may be a raw output of a submodel, a function of one or more submodel outputs (e.g., a linear combination).”)]

Note: The first and second weights are inputted into the E(Y) equation from which the value calculated is used to determine the relative risk score.

Su does not explicitly disclose however Tsai teaches determining the first weight….([pg. 1705] “To determine the functional form used for continuous predictors, we grouped the predictor into bins of equal width and checked if log odds of admission increased or decreased linearly. If the linearity assumption did not hold, dummy coded categorical variables were generated to characterize the dose–response relationship…..After development of the risk index in the MARC cohort, the regression coefficients were retained and prospectively validated in the NEDSS cohort.” [pg. 1708, Table 1] Table 1 

It would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method where the first weight is determined. The motivation for the combination of prior art elements is to identify outliers for quality improvement purposes (See Tsai, Abstract).


 …and the second weight…([pg. 1705] “To determine the functional form used for continuous predictors, we grouped the predictor into bins of equal width and checked if log odds of admission increased or decreased linearly. If the linearity assumption did not hold, dummy coded categorical variables were generated to characterize the dose–response relationship…..After development of the risk index in the MARC cohort, the regression coefficients were retained and prospectively validated in the NEDSS cohort.” [pg. 1708, Table 1] Table 1 discloses a coefficient of 0.10 for each mild patient within the NEDSS Validation Cohort.)

Therefore, it would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method where secondary weight is determined. The motivation for the combination of prior .
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US20160314256A1) in view of Vink et al. (Gender differences in asthma development and remission during transition through puberty: The TRacking Adolescents’ Individual Lives Survey (TRAILS) study), Tsai et al. (Development and Validation of a Risk-Adjustment Tool in Acute Asthma), Krieger et al. (The Seattle-King County Healthy Homes Project: A Randomized, Controlled Trial of a Community Health Worker Intervention to Decrease Exposure to Indoor Asthma Triggers), Heinze et al. (EP1936522A1), and further in view of Macoviak et al. (US20160055307A1).
Regarding claim 14, Su in view of Vink does not explicitly disclose however Krieger teaches for each secondary patient of the plurality of secondary patients, determining a similarity measurement between the secondary patient and the primary patient, based on a closeness of demographic information and values for environmental triggers encoded for the patient and the secondary patient ([pg. 655, Participation] “Those who completed the study were more likely to be Asian (35% vs. 15%, P=.002) and less likely to have pets (20% vs. 34%, P=.023); otherwise, the 2 groups were similar. Among participants completing the study, members of the 2 groups were similar at baseline (Tables 2 and 3).”)

Note: Under BRI, pet dander is considered to be an environmental trigger.

ranking the plurality of secondary patients based on the determined similarity measurements ([pg. 655, Table 1] Table 1 discloses data for the high intensity group classified into various demographic characteristics.)
and adjusting the second weights….([pg. 653, Analysis] “To examine acrossgroup exit differences adjusted for baseline across-group differences, we used generalized estimating equation (GEE) models with the robust option (using the Huber/White/Sandwich estimator of variance) and the equal withingroup working correlation structure.” [pg. 653, Analysis] “Models included the outcome as the dependent variable and group assignment (coded 0 for low-intensity group and 1 for high-intensity group).”)

It would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method where a similarity measure is determined and the plurality of patients are ranked based on the similarity measurements. The motivation for the combination of prior art elements is to decrease exposure to asthma triggers (See Krieger, Introduction).

Su in view of Vink, Tsai, and Krieger does not explicitly disclose however Heinze teaches ….assigned to each secondary patient of the plurality based on the ranking such that a higher ranked secondary patient is assigned a greater second weight than a lower ranked secondary patient ([pg. 3] “By means of the priority, a number or rank number can be determined for the at least one patient in a processing sequence of one or more patients.” [pg. 7] “The preferred weighting of each basis function of the set is ranked according to Table 16. Further preferred (as shown in Table 16), for example, detecting an occurrence of a ventricular tachycardia of at least one patient has a higher weighting than detecting an occurrence of atrial fibrillation of at least one patient.”)

Therefore, it would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method where weights are assigned to each of the patients based on the ranking. The motivation for the combination of prior art elements is to automatically prioritize at least one patient and / or group of patients to thereby optimize patient medical care (See Heinze, Abstract).
Regarding claim 15, Su in view of Vink and Tsai does not explicitly disclose however Macoviak teaches wherein each secondary patient of the plurality of secondary patients is selected using latent class analysis ([0166] “Latent Dirichlet allocation models” [0170] “In some embodiments, a statistical classifier or PC system uses information obtained by as described above as well as by structured and tab delimitated type data to determine a risk outcome for the particular subject or set of subjects.”).


Regarding claim 16, Su in view of Vink and Tsai does not explicitly disclose however Macoviak teaches wherein each secondary patient of the plurality of secondary patients is selected ([0170] “In some embodiments, a statistical classifier or PC system uses information obtained by as described above as well as by structured and tab delimitated type data to determine a risk outcome for the particular subject or set of subjects.”).
using a nearest neighbor analysis ([0207] “A nearest neighbor algorithm”).

Therefore, it would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method where patients were selected using nearest neighbor analysis. The motivation for the combination of prior art elements is for providing remote medical diagnosis and therapy (See Macoviak, Abstract).
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US20160314256A1) in view of Vink et al. (Gender differences in asthma development and remission during transition through puberty: The TRacking Adolescents’ Individual Lives Survey (TRAILS) study) and further in view of Hogg et al. (US20170109493A1).
Regarding claim 18, Su discloses for each trigger condition, identifying a first plurality of days where a rescue usage events and the trigger condition was met ([0093] “For each patient, the application server 130 tracks the patient's start date, end date and active days in between during which the patient is actively tracking their medication use. For each medication use, the application server 130 receives the type of medication, the date, time, number of actuations, transmitting device type, and location for those participants with a smartphone device. Patients can also self-report on perceived symptoms, triggers, and whether the medicament device use was preemptive.”)
identifying a second plurality of days where a rescue usage events and the trigger condition was not met ([0112] “ For those active days on which a patient does not experience a medicament device use event, the data management module 136 selects the corresponding regional mean exposure statistics for each day.”)


Su in view of Vink does not explicitly disclose however Hogg teaches comparing the first plurality of days and the second plurality of days ([0092] “The data analysis module 131 may also calculate a standard deviation for the rescue medication events over the time window. In one 
to determine the relative risk score ([0095] “The module 131 stores this “at risk” rescue medication trend, and may further use the rescue medication trend in determining the risk score, described below.”)

Therefore, it would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method where the risk is determined from identifying whether a trigger condition was met. The motivation for the combination of prior art elements is to analyze rescue and controller medication events (See Hogg, Abstract).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US20160314256A1) in view of Vink et al. (Gender differences in asthma development and remission during transition through puberty: The TRacking Adolescents’ Individual Lives Survey (TRAILS) study) and further in view of Chan et al. (US20150254330A1). 
Regarding claim 21, Su discloses wherein the sensitivity score is updated ([00140] “The model module 134 receives 1205 a request for person-level information about environmental sensitivities. The request includes information about the individual for which the assessment is requested. The submodel module 132 retrieves 1210 training data from the training database 530 that is relevant to the indicated individual.”)

Su in view of Vink does not explicitly disclose however Chan teaches using a sequential probability ratio test ([0147] “MSET combined with Sequential Probability Ratio Test (SPRT) is a robust classification model that applies machine learning for predictive anomaly detection.”)

Therefore, it would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method that uses a sequential probability ratio test. The motivation for the combination of prior art elements is to manage a significant amount of data. (See Chan, Background).



Response to Arguments
Applicant’s arguments filed on 27 January 2021 have been considered but are not fully persuasive.
Regarding the 112(a) rejection, the applicant has amended the claims which have adequate support in the specification. Therefore, the 112(a) rejection has been withdrawn.
Regarding the 112(b) rejection, the applicant has amended the claims to overcome the 112(b) rejection. Therefore, the 112(b) rejection has been withdrawn. 
Regarding the 101 rejection, applicant argues from the bottom of page 12 to page 15 that under Step 2A Prong 1, the amended claims do not fall under methods of organizing human activity. The applicant provides various examples of court decisions regarding organizing human activity and states that the office action fails to articulate why the claims fall under methods of organizing human activity.

Examiner disagrees with the applicant’s argument. Examiner asserts that the invention is directed to methods of organizing human activity because the claimed subjected matter as whole, but for the recitation of generic computer components, manages personal behavior. The invention manages the personal behavior because it identifies asthma triggers to change the behavior of a patient by providing suggestions thus helping prevent future rescue inhaler events. The office action also indicates this position in the present rejection.

On pages 15 to 17 the applicant argues that under Step 2A Prong 1 the amended claims do not recite mathematical concepts rather the terms “function” and “relative risk score” are merely involved in claim 1 and there is no function or the risk score itself. The applicant recites examples of mathematical relationships, formulas, & calculations and states that the amended claims are distinct from these examples because they recite no such relationship between variables or numbers, even a mathematical formula, or even a mathematical calculation.

Examiner disagrees with the applicant’s arguments. Examiner asserts that the invention recites mathematical concepts and calculations and is not merely based on mathematical concepts because the construction of the claimed language actively discloses performing mathematical operations in a series of orderly steps. There is no indication that in the amended claims that these mathematical concepts and calculations are merely involved. For example, the claims use the mathematical relationship between the relative risk score and trigger condition to determine the sensitivity. Furthermore, the applicant explicitly discloses in their own specification ([0109] and [0141]) that the model/function used to determine the relative risk score “is a mathematical function”.

The applicant argues on pages 17 to 19 that under Step 2A Prong 2 that the claims disclose an improvement in the field of automated respiratory disease risk 

Examiner disagrees with the applicant’s argument. Examiner acknowledges that the applicant seems to present a technological solution to a problem. However, the problem being solved by the applicant of identifying asthma triggers through written questionnaires to maintain the disease under control is not a technological problem ([0004] of the applicant’s specification). As set forth by the courts, additional elements are considered more than “apply it” or are not “mere instructions” when the claim recites a technological solution to a technological problem (MPEP 2106.05(f)). Claim 1 does not meet the condition set forth by the courts and is therefore not integrated into a practical application. Therefore, the 101 rejection is maintained.
Regarding the 102 rejection, the applicant’s arguments have been considered and will be addressed below as a 103 rejection as necessitated by the amendments. Therefore, the 102 rejection has been withdrawn.
Regarding the 103 rejection, the applicant argues on page 19 to 21 that Su does not disclose the claimed feature vectors encoded with the patient data for the patient. The applicant explains the difference between the art and the claims by describing the difference between the trigger and trigger condition. 

In response to applicant's argument that Su fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., trigger condition where the trigger is split into two conditions) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The broadest reasonable interpretation of the claim language regarding “whether a trigger condition for the environmental trigger was present” would not necessarily be limited to splitting a trigger into two conditions only. 

On page 21 to the top of page 22 the applicant argues that Su does not disclose a function trained to categorize feature vectors into subsets based on the presence of a trigger condition. Applicant explains the cited paragraph from Su and asserts how it does not teach the amended claim language.



On pages 22 to 23 the applicant argues that Su does not disclose a function trained to determine a patient-specific relative risk score for a trigger condition. The applicant asserts that the risk score in Su is based on a usage estimate for each geographic unit of the risk map while the relative risk score in the present application describes the risk that a trigger condition poses to a patient i.e. a patient specific risk score. Applicant points out that according to paragraph [0109] of Su, Equation 3 is “an adjusted zero-truncated negative binomial logistic regression [that] generates event estimates that better reflect the varying impact of different types of input data on those estimates.” The applicant also states that Su does not disclose determining a risk score based on a count of feature vectors in the first subset relative to the count of feature vectors in the second subset. Applicant asserts that the independent and dependent claims are allowable over the prior art.

Examiner disagrees with the applicant’s arguments. Examiner asserts that Su is a much narrower interpretation of determining a risk score than present language in the claims. The examiner points out the feature vectors in the present application are encoded with patient data as claimed where this patient data according to the applicant’s specification [0098] is described as containing contextual data, demographic data, and clinical data where [0101] further 
Regarding the double patenting rejection, applicant’s arguments with respect to claims 1 and 24 have been considered but they do not apply to the new reference used in the current rejection. Additionally, the claim limitations are still taught by Su as argued above. Therefore, the double patenting rejection is maintained.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349.  The examiner can normally be reached on Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jan Mooneyham can be reached on (571)-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.F./Examiner, Art Unit 3626        

/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626